DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 8-9 of the Response:
“the Examiner relies on Fig. 6 of Termeer for "to map arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations" in the previous claim 1. 
However, Fig. 6 of Termeer shows: "Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored." See right column on page 1599 of Termeer. In Termeer, it appears that, prior to producing the figure(s) of Fig. 6, scanning has already been conducted. Thus, Termeer does not disclose that the figure(s) of Fig. 6 are used for subsequent scanning. Fig. 6 of Termeer appears to be used only for visualization after scanning. 
…
These paragraphs 0137 and 0138 of Ichihara appear to merely describe controlling of imaging conditions for radiographing by the X-ray diagnosis apparatus. The imaging conditions are conditions for scanning. Thus, the discussions of paragraphs 0137 and 0138 of Ichihara are not for visualization after scanning. This is completely different from what is discussed with respect to Fig. 6 of Termeer, where Fig. 6 appears to be used only for visualization after scanning. Therefore, there is no suggestion of Applicant's claimed feature from any combination of the references. 
In addition, even if it is assumed that one of ordinary skill in the art tried to combine Ichihara and Termeer to "allow[s] for the visual assessment" as mentioned on page 11 of the Office Action, one of ordinary skill in the art would not consider using the technique of Fig. 6 of Termeer, which appears to be used only for visualization after scanning, in relation to Ichihara's paragraphs 0137 and 0138 method of the controlling of imaging conditions. 
As a result, even if one of ordinary skill in the art considered additional references (e.g., the Chang reference), there is no reason that one of ordinary skill in the art would have modified Ichihara in view of Termeer to arrive at Applicant's claimed feature related to scanning, i.e., "determine a targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned, based on: a location of a stenosis; and a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations" as recited by claim 1.”
In response, the Examiner respectfully asserts Termeer was not used to teach the map being used for subsequent scanning.  Termeer was only used to teach a mapping of arterial locations of an arterial vessel tree to spatially located organ tissues of the organ fed by the arterial locations. In regards to Ichihara, Para [0137] teaches that an ischemic region is detected and the imaging conditions are controlled so that the detected ischemic region can be easily observed therefore the conditions are targeted for the ischemic region.  Para [0138] teaches “The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9”, therefore it can be interpreted there is a region to be scanned and a region not to be scanned based on the region-of-interest information, the region of interest being disclosed as the ischemic region.  To determine an ischemic region caused by a stenosis a previous image/map/model would be needed therefore one of ordinary skill in the art may consider combining Ichihara and Termeer.
The Applicant asserts on pages 9-11 of the Response:
“As explained below, Chang's patient model is not related to "a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations" of Applicant's claim 1. Furthermore, Chang's patient model is completely different from the description of Termeer Fig. 6, which the Examiner appears to have regarded as a "map" as recited in the previous claim 1. Thus, Chang does not suggest a modification to arrive at Applicant's claim 1.
….
That is, Chang's patient model appears to be estimated from the RGBD image, and the RGBD image data of the patient appears to be captured using the 3D camera. However, Chang does not appear to suggest that the 3D camera captures an arterial vessel tree of the patient, or organ tissues of the patient. Therefore, Chang's patient model is not related to "a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations" of Applicant's claim 1. As a result, Chang fails to disclose "determine a targeted scan coverage... based on: a location of a stenosis; and a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations" as per claim 1. 
Further, in the cited portion of the Office Action, the Examiner mentions "the map/model of Termeer." It seems that the Examiner is stating that the alleged map of Termeer corresponds to the (patient) model of Chang. However, the figure(s) shown in Fig. 6 of Termeer, which the Examiner appears to have regarded as a "map" as recited in the previous claim 1, is completely different from the patient model of Chang. 
Accordingly, even if one of ordinary skill in the art considered the Chang reference, there is no reason that one of ordinary skill in the art would have modified Ichihara in view of Termeer and Chang to arrive at "determine a targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned, based on: a location of a stenosis; and a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations" as recited by claim 1.”
In response, the Examiner respectfully asserts that Chang was not used to teach "determine a targeted scan coverage... based on: a location of a stenosis; and a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations".  As stated in the previous office action Ichihara teaches determining a targeted scan coverage based on the location of a stenosis which is a region of interest and Termeer teaches “a plurality of arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the plurality of arterial locations”. Chang was only used to teach a targeted scan based on a region of interest and a model/map including the location of the region of interest.  Applicant argues the map of Termeer is completely different from the patient model of Chang, however the patient model of Chang includes a region of interest this is similar to the map of Termeer which includes coronary arteries where a stenosis [region of interest] would be found.  Additionally a patient model can be considered as a map as one is able to see the spatial relationship between the region of interest with other parts of the patient model.

In light of the arguments and examiner’s responses above the 35 USC § 103 rejection will be maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (US 20100272344) and further in view of Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”) and Chang (US 20170100089 A1).
	Regarding Claim 1, Ichihara et al. hereinafter Ichihara discloses a system for a targeted perfusion scan (abstract), comprising:
a computed tomography (CT) scanner configured to perform a perfusion scan of a portion of tissues of an organ (Fig. 1, Fig. 2 – 200)); and
processor circuitry configured to (Para [0057] – “The system control unit 16 controls operations of the whole of the X-ray diagnosis apparatus 100”, Para [0040] – “The operation unit 6 receives various requests from an operator, such as a doctor or an engineer, who operates the X-ray diagnosis apparatus 100, and transfers the received request to the system control unit 16”, therefore it is interpreted the control unit contains processor circuitry to preform operations requested from an operator): 
determine targeted scan coverage that defines a boundary between a first region that is to be scanned and a second region that is not to be scanned (Para [0137] – “it can be configured such that when an ischemic region is detected in a myocardium through a diagnosis by the X-ray CT apparatus, imaging conditions for radiographing by the X-ray diagnosis apparatus are controlled such that the detected ischemic region is to be easily observed.”, therefore the targeted coverage is determined for the ischemic region [stenosis] to be more easily observed, an ischemic region being a region of tissues, muscles or an organ with a restriction in blood supply caused by a blockage [stenosis], Para [0138] – “In such case, for example, in addition to a CT image, the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator.  The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9”, therefore it is interpreted the location of a stenosis is determined based off an image and a boundary region is set for the region of interest, as shown in Fig. 5 the CT-data acquiring unit communicates to the system control unit [processing circuitry] which is in communication with the C-arm control unit), based on:
a location of a stenosis (Para [0138] – “In such case, for example, in addition to a CT image, the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator.  The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9”, therefore it is interpreted the location of a stenosis is determined based off an image and a boundary region is set for the region of interest, as shown in Fig. 5 the CT-data acquiring unit communicates to the system control unit [processing circuitry] which is in communication with the C-arm control unit);and 
control the CT scanner to perform the perfusion scan according to the determined targeted scan coverage (Para [0138] – “The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9.”).
Conversely Ichihara does not teach determine a targeted scan coverage based on […] and a plurality arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the arterial locations,
However, Termeer discloses a plurality arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the arterial locations (Fig. 6); and

    PNG
    media_image1.png
    272
    364
    media_image1.png
    Greyscale

Termeer is an analogous art considering they it is in the field of visualizing blood flow of the coronary arteries.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichihara to incorporate the mapping of arterial locations to spatially located organ tissues of the organ fed by the arterial locations of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (Termeer - abstract).
As cited above Ichihara discloses a targeted scan based on the location of a stenosis and Termeer discloses a mapping of the arterial vessel tree claimed conversely Ichihara and Termeer do not teach determine a targeted scan coverage based on a […(region of interest)] and a […(map/model)].
However Chang discloses determine a targeted scan coverage based on a […(region of interest)] and a […(map/model)] (As shown in Fig. 1 reproduced below steps 110-114 show the steps of placing the region of interest on the patient model [map] and the X-ray tube performing a targeted scan of the region of interest based off of the location of the region of interest on the model, the ischemic region [region caused by a stenosis] of Ichihara is disclosed as a region of interest therefore it would be obvious to use the region of interest of Ichihara and the map/model of Termeer to perform a targeted scan based off of the ischemic region in the model).

    PNG
    media_image2.png
    572
    543
    media_image2.png
    Greyscale

Chang is an analogous art considering it is in the field of performing a targeted scan.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ichihara to incorporate the targeted scan based off of a model of Chang to achieve the same results. One would have motivation to combine because “X-ray scanner automation may also provide better scan quality as compared with X-ray scans obtained by technicians manually positioning the X-ray tube” (Chang - Para [0002]), additionally it is known in the art that a targeted scan will reduce radiation exposure.
Regarding Claim 2, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach wherein the processor circuitry is further configured to generate a feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues, and 
wherein in the feeding territory map, the plurality arterial locations of an arterial vessel tree are mapped to spatially located organ tissues of the organ fed by the arterial locations.
However, Termeer discloses wherein the processor circuitry (Pg. 1595 right column Para. 3 – “We present an indirect approach to visualize the coronary anatomy through the combination of a computational simulation and a set of comprehensive visualization methods.”, therefore the computer used for the simulation with a computer consisting of one or more processers to perform the simulation is interpreted as the processor circuitry) is further configured to generate a feeding territory map based on a sampling of one or more healthy organ arterial vessel trees and corresponding organ tissues (Fig.10 a shows a simulation of a healthy heart showing a feeding territory map, Pg.1596 right column para. 6 – “Our simulation uses patient-specific segmentations of the coronary and myocardial anatomy.”, therefore sampling of one healthy organ was used), and
wherein in the feeding territory map, the plurality arterial locations of an arterial vessel tree that are mapped to spatially located organ tissues of the organ fed by the arterial locations (Fig. 6 reproduced above).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate mapping of arterial locations of a healthy organ to spatially located organ tissues of the organ fed by the arterial locations of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (Termeer - abstract).
Regarding Claim 3, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to determine the location of the stenosis from a computed tomography angiography scan of the arterial vessel tree (Para [0133] – “it can be configured such that when an ischemic region is detected in a myocardium through a diagnosis by an X-ray CT apparatus, the detected ischemic region is to be displayed in a highlighted manner on an X-ray myocardium perfusion image.” Therefore, it is interpreted an angiography scan was performed by the x-ray CT apparatus to detect the ischemic region to later be highlighted on a perfusion image).
Regarding Claim 4, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Ichihara further discloses wherein the processor circuitry is further configured to control the computed tomography (CT) scanner to limit scanning to the targeted coverage during the perfusion scan (Para [0138] – “the CT-data acquiring unit 9 further acquires region-of-interest information indicating a region of interest that is set as the ischemic region on the CT image by the operator. The C-arm control unit 15 then turns the C-arm 4 such that the region of interest is to be radiographed from the front side or a lateral side, based on region-of-interest information acquired by the CT-data acquiring unit 9.” Therefore, it is interpreted the CT scanning is limited to the region of interest set as the ischemic region or a target region).
Regarding Claim 7, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach wherein the processor circuitry is further configured to: map from each end branch of the arterial vessel tree hierarchically to connected upstream branches and map to the organ tissues fed by each branch of the arterial vessel tree.
However, Termeer discloses wherein the processor circuitry is further configured to (Pg. 1595 right col. para. 3 – “We present an indirect approach to visualize the coronary anatomy through the combination of a computational simulation and a set of comprehensive visualization methods): map from each end branch of the arterial vessel tree hierarchically to connected upstream branches and map to the organ tissues fed by each branch of the arterial vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate mapping each end branch of the vessel tree hierarchically and mapping the organ tissues fed by each branch of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (Termeer - abstract).
Regarding Claim 8, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not disclose wherein the processor circuitry is further configured to: map heart myocardial tissues fed by the coronary artery vessel tree.
However, Termeer discloses wherein the processor circuitry is further configured to(Pg. 1595 right col. para. 3 – “We present an indirect approach to visualize the coronary anatomy through the combination of a computational simulation and a set of comprehensive visualization methods): map heart myocardial tissues fed by the coronary artery vessel tree (Pg. 1599 Fig.6 – “Individual coronary territories visualized using separate colors. A striped pattern with fuzzy borders is used in regions of uncertainty where the exact territory is unknown. Underperfused regions are not colored”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the mapping of the myocardial tissue fed by the vessel tree of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (Termeer - abstract).
Regarding Claim 9, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claims 1 and 2.
Conversely Ichihara does not teach the processor circuitry is further configured to fit the feeding territory map to the location of the stenosis using an anatomical model of the organ and arterial vessel tree.
However Termeer discloses the processor circuitry is further configured to fit the feeding territory map to the location of the stenosis using an anatomical model of the organ and arterial vessel tree (Pg. 1601 Fig.10(b) and as cited above Termeer uses a patient specific model which is acquired using a CT scan where the feeding territory map is determined using a model of the heart with the blood vessels and myocardial tissues to determine the perfusion within the tissue therefore when a stenosis is present it would be mapped onto the feeding territory map).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the fitting of the feeding territory map to the location of the stenosis using an anatomical model of Termeer to achieve the same results. One would have motivation to combine because it allows for the visual assessment of the effect of the coronary artery anatomy on the perfusion of the heart muscle giving detailed insight in blood supply, coronary territories and feeding coronary arteries of a selected region. (Termeer - abstract).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihara (US 20100272344), Termeer et al. NPL 2008 (“Visualization of Myocardial Perfusion Derived from Coronary Anatomy”), and Chang (US 20170100089 A1) as applied to claim 1 above, and further in view of Vic (US 20140169652A1).
Regarding Claim 5, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara does not teach the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner.
However Vic discloses the targeted scan coverage includes positions in between a first axial position and a second axial position of the organ within a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of interest, setting various parameters such slice thickness, etc.”, therefore by defining the scan field of view the start and stop positions are within the field of view).
Vic is an analogous arts considering it is in the field of visualizing blood flow and targeting a region of interest in CT scans.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Vic - Para [0005]-Para [0006]).
Regarding Claim 6, Ichihara, Termeer, and Chang disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Ichihara and Termeer do not teach wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner.
However Vic discloses wherein the targeted scan coverage includes a distance between axial positions less than a field of view of the CT scanner (Para [0031] – “From the two-dimensional image, an operator and/or the executing software can create the scan plan, including defining a scan field of view (FOV) with a scan width and a scan length (start and stop positions) covering the anatomical region of interest, setting various parameters such slice thickness, etc.”, Para [0018] – “The patient support 110 facilitates positioning the patient along the x, y, and z-axes, before, during and/or after scanning the patient” therefore when the patient is only positioned before the scan it is interpreted the targeted region of interest is within the field of view of the CT scanner).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ishihara to incorporate the targeted coverage scan plan of Vic to achieve the same results. One would have motivation to combine because it allows for less operator variability between scans (Vic - Para [0005]-Para [0006]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110182492 A1 - Grass et al. discloses a method of identifying pathological abnormalities in a pre-interventional acquired image, segmenting the target structure and automatically adjust shutter position to decrease the region of interest and decrease the dose of x-radiation.
US20150262357A1 – Igarashi et al. discloses an apparatus and method for developing a coronary territory model using data from a CT perfusion image.
US 20100016707A1 – Amara et al. discloses a targeted ultrasound scan with targets such as a stenosis based on a vessel model.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./              Examiner, Art Unit 3793     

/JASON M IP/              Primary Examiner, Art Unit 3793